United States Court of Appeals
                       For the First Circuit

No. 08-1534

                       THOMAS WALDEN, et al.,

              Plaintiffs, Appellees, Cross-Appellants,

                                 v.

 CITY OF PROVIDENCE, RHODE ISLAND, by and through its Treasurer,
STEPHEN NAPOLITANO; DAVID CICILLINE, in his official capacity as
   Mayor and Acting Public Safety Commissioner for the City of
 Providence; COLONEL DEAN ESSERMAN, in his official capacity as
         the Chief of Police for the City of Providence,

              Defendants, Appellants, Cross-Appellees.


No. 08-1535

                       THOMAS WALDEN, et al.,

              Plaintiffs, Appellees, Cross-Appellants,

                                 v.

MARY LENNON, individually and in her former official capacity as
   the Chief of Operations of the Communications Department,

               Defendant, Appellant, Cross-Appellee.


No. 08-1536

                       THOMAS WALDEN, et al.,

              Plaintiffs, Appellees, Cross-Appellants,

                                 v.

 MANUEL VIEIRA, individually and in his former official capacity
                 as the Communications Director,

               Defendant, Appellant, Cross-Appellee.
No. 08-2417

                       THOMAS WALDEN, et al.,

              Plaintiffs, Appellees, Cross-Appellants,

                                 v.

                    CITY OF PROVIDENCE, et al.,

              Defendants, Appellants, Cross-Appellees.


                            ERRATA SHEET

     The opinion of this Court, issued on February 23, 2010, is
amended as follows:

     On page 29, at the beginning of line 1, the following
language should be inserted:

     In addition to there being no clear notice from the
     Supreme Court opinions, we have found no cases in this
     circuit or elsewhere sufficiently similar to have
     alerted the defendants to the illegality of their
     conduct. See Anderson, 483 U.S. at 640 (noting that
     "in the light of pre-existing law the unlawfulness must
     be apparent").

     On page 29, at line 1, "No First Circuit case had clearly
established" should be substituted for "Nor had any First Circuit
case held".




                               - 2 -